Miller, J.,
delivered the opinion of the Court.
In this case Thorner and Heidelbach, brought an action of debt against Batory and Jackson, upon a judgment recovered by the plaintiffs against the defendants in the State of Tennessee. Batory was summoned and Jackson returned non est. The first count of the declaration is upon an absolute judgment for a certain sum of money. Nul tiel record was pleaded to this count, and on production of the record of the judgment sued on this plea was very properly sustained. A similar plea to the second count was overruled, and under instruction from the Court the jury rendered a verdict in favor of the plaintiffs for $2039.96. Subsequently on motion of the defendant, the Court arrested judgment on this verdict and the plaintiffs have appealed.
The record of the Tennessee judgment shows that Batory obtained a writ of replevin for certain goods in the possession of Thorner & Heidelbach, which he claimed as *599Ms, and Jackson became his surety on the replevin bond. Under the writ, the goods were taken by the sheriff and delivered to Batory, who then filed a declaration against the defendants “ for the goods ” (specifying them,) “which he says the defendants wrongfully detained from him,” and “for $2000 damages for the detention thereof.” The defendants pleaded not guilty. The plaintiff failing to prosecute the suit, a judgment by default (as it is termed,) was rendered against him by which the Court adjudged, “ that the defendants recover of the plaintiff their damages occasioned by the unalwful seizure and detention of the property in the pleadings mentioned,” and under a writ of inquiry to assess these damages, the jury found and assessed “ the defendants’ damages for the detention of the goods in the declaration mentioned, from them by the plaintiff to $161.10, and they find the value of said goods to be $1283.” Upon this verdict the Court gave judgment “that the plaintiff return said goods to the defendants, and if he fail io do so, that the defendants recover of the plaintiff and H. O. Jackson, his security in the replevin bond given in this cause, the value of the goods as found by the jury,” and further, “that the defendants recover of the plaintiff' and his surety, H. C. Jackson, the sum of $161.10 damages for the detention thereof, and also the costs of this suit, for which execution may issue.” We have thus stated the proceedings and judgment at length in order to show that this judgment is valid only by virtue of some statute law of Tennessee. Neither in this State nor at common law could such a judgment be rendered in an action of replevin.
The second count of the declaration sets out this alternative judgment, and avers that it remains in full force, unreversed and unsatisfied, and that Batory has not returned to the plaintiffs the said goods or any part of them “whereby an action hath accrued to the plaintiff's io have and demand of and from the defendants the sum of *600$1469.55,” that being the aggregate of the value of the goods, th.e damages assessed for their detention and the costs of suit. We entirely concur with the learned Judge of the Superior Court in arresting judgment upon this verdict, and with the reasons he has assigned therefor. The judgment sued on is not such an one as the Courts of this State can carry into effect by a like judgment to he rendered here. Any other judgment would he transcending the powers of our Courts, which must he limited to the same measure of relief which the plaintiffs were entitled to in the State of Tennessee. The action brought on this judgment is an action of debt in which the only judgment that can he rendered is for a certain sum of money. It is clear that such an unconditional judgment would take from the defendant the right which he had under the Tennessee judgment to satisfy it by returning the property, and to that extent would work an unauthorized change of the rights of the parties. The views of Judge Redeield in •the case of Dimick vs. Brooks, 21 Verm., 569, (cited in the opinion of the Court below',) seem fully to sustain the position here taken, and we have no hesitation in adopting them.
(Decided 5th March, 1875.)

Order affirmed.

The defendant has taken an appeal from the action of the Court in overruling his demurrers to the declaration, and to the replication to certain pleas, and in sustaining the plaintiffs’ demurrers to several of his pleas, and also from the rulings of the Court on his second plea of nul tiel record, and in granting the instruction contained in his second exception. But no final judgment to support this appeal has been rendered against the defendant, and it must therefore he dismissed.

Appeal dismissed.

(Decided 5th March, 1875.)